Whiteiedd, C. J.,
delivered the opinion of the court.
The relations between Bynum and Dalton are governed by the contract between them that Dalton was to pay Bynum’s expenses. The expenses are conceded to have been $80, and that is all that Bynum retained of the $200' originally handed him by Dalton. It was no concern to Dalton what occurred between Bynum and the board of supervisors. That was a matter between Bynum and the state.
The court below erred, the judgment is reversed, and judgment will be entered here for the appellant.

Reversed.